Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered July 8,1993, convicting defendant, after a jury trial, of robbery in the first degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years and l1/2 to 3 years, respectively, unanimously affirmed.
Upon our independent review of the facts, we find that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Credibility issues raised by defendant were properly placed before the jury and we find no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94). Concur—Sullivan, J. P., Milonas, Wallach and Mazzarelli, JJ.